DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 07/18/2019.
Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang (US Pub No. 2013/0234630 A1).
As to Claim 1, Yang in Fig.1-6 discloses a programmable motor, comprising:
a main body; and a driving device comprising a reprogramming interface, wherein the reprogramming interface is configured to, in response to performing reprogramming on the programmable motor, communicate with a programming device to receive a motor parameter or a motor software program, to transmit the motor parameter or the motor software program to the driving device, and to update a motor parameter or a motor software program in the driving device ( A computer #101 transmits programming information to an interface module #102 via a usb connection which is powered by mains AC power supply #103 and supplies a varying output 
As to Claim 2, Yang discloses the programmable motor according to claim 1, wherein the reprogramming interface is sealed by an insulating material in response to determining that the reprogramming is not performed on the programmable motor (See [0008] and [0038]-[0039]).
As to Claim 3, Yang discloses the programmable motor according to claim 1, wherein the reprogramming interface comprises a motor parameter command interface, a software update interface, and a motor power supply interface (See  [0037]-[0047]).
As to Claim 4, Yang discloses the programmable motor according to claim 3, wherein a voltage of the software update interface is 10 to 30VDC, and a voltage of the motor power supply interface is greater than or equal to 30V (See [0040], [0043] and [0073]).
As to Claim 5, Yang discloses the programmable motor according to claim 4, wherein the voltage of the software update interface and the voltage of the motor power supply interface are provided by the programming device(See  [0037]-[0047]).
As to Claim 8, Yang discloses the programmable motor according to claim 1, wherein the motor parameter comprises one or more of a motor counter electromotive 
As to Claim 9, Yang discloses a household appliance comprising the programmable motor according to claim 1 (See [0003], [0037]-[0047]).
As to Claim 10, Yang discloses the programmable motor according to claim 2, wherein the reprogramming interface comprises a motor parameter command interface, a software update interface, and a motor power supply interface (See [0037]-[0047]).
As to Claim 11, Yang discloses the programmable motor according to claim 10, wherein a voltage of the software update interface is 10 to 30VDC, and a voltage of the motor power supply interface is greater than or equal to 30V (See [0040], [0043] and [0073]).
As to Claim 12, Yang discloses the programmable motor according to claim 11, wherein the voltage of the software update interface and the voltage of the motor power supply interface are provided by the programming device (See  [0037]-[0047]).
Allowable Subject Matter
6.	Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846  
     
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846